Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims 
This office action is responsive to the communication filed on 5/5/21. Claims 1 – 20 are pending.

Response to Arguments
Applicant's arguments filed 5/5/21 have been fully considered but they are not persuasive. With respect to claims 1 and 7, Applicant argues “nowhere in the excerpt of Mesarina does it introduce the notion of “clearing” of a “neighbor table.” However, Examiner respectfully disagrees. Mesarina teaches clearing of a neighbor table in at least column 7, lines 32-62 which describes: the periodic task 610 performs at least four operations, including: a) checking changes in local sensors and in local node's location (local change updating process 612), b) checking changes in the hop_table to broadcast the update ( hop_table broadcasting function 614), c) checking the addition or removal of neighboring nodes ( neighbor node change updating process 616), and d) forming the clusters (clustering process 618). Column 9, lines 31-39 also describes: The table merging function 622 compares a neighboring node's hop_table with the local node's hop_table and determines whether to add or to delete entries in the local hop_table. In addition, column 14, lines 6, 22-23, 40 and 46 also teaches deletion of neighboring nodes. It is noted that claim 14 does not include the clearing step.

Regarding the double patenting rejection, Examiner acknowledges the Applicants decision to consider filing a terminal disclaimer over U.S. Patent No. 10,313,197 upon indication of allowable subject matter. The double patenting rejection has been reproduced below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12, 14 -17, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 3, 5, 7 – 9, 11, 13, - 15 and 17 of U.S. Patent No. 10,313,197 Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 8, and 11 of U.S. Patent No. 10,313,197 recite additional features such as “receiving, by a node device in a sensor network at a monitored location, the gateway device communicating with the host system via a network connection; determining, by the node device, a type of node device reset command indicated by the action information contained in the action packet; when the determination indicates that the type of node device reset command is of a first type, when the determination indicates that the type of node device reset command is of a second type, then initiating a confirmation state to confirm that each node in the set of previously discovered neighbor nodes in the neighbor table remains in proximity to the node device, wherein one node from the set of previously discovered neighbor nodes is designated as a selected neighbor node when each node in the set of previously discovered neighbor nodes is confirmed to be in proximity to the node device; and transmitting, by the node device, a status packet to the gateway device for delivery to the host system via the selected neighbor node.”
In removing certain features, the scope of the claim is merely broadened by eliminating elements and their functions. It has been held that omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Also note Ex parte Rainu, 168 USPQ 365 (Bd. App. 1969) (omission of a reference element whose function is not needed would be obvious to one skilled in the art). Therefore, it would have been obvious to one skilled in the art at the time the invention was made to not recite the additional limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 4, 7 – 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mesarina et al. (US 7,937,167) in view of Ramin et al. (US 8,160,838).
Regarding claim 1, Mesarina teaches a method, comprising: receiving an action packet by one of a plurality of wireless node devices at a monitored location (Figs. 6 and 9; col. 7, lines 32-40: The cluster formation function 250 may be embodied as 600 shown in FIG. 6 to include a periodic task 610 and an aperiodic task 620. The periodic task 610 is responsible for updating local context changes in the node's local hop_table 220 and acting on them, while the aperiodic task 620 is responsible for merging the hop tables 220), the plurality of wireless node devices forming a dynamic wireless network where one or more of the plurality of wireless node devices operate as a wireless relay node device (see Figs. 6 and 9; col. 7, lines 41-48: a) checking changes in local sensors and in local node's location (local change updating process 612), b) checking changes in the hop_table to broadcast the update (hop_table broadcasting function), the action packet containing an indication of a reset command (col. 7, lines 32-62: the periodic task 610 performs at least four operations, including: a) checking changes in local sensors and in local node's location (local change updating process 612), b) checking changes in the hop_table to broadcast the update (hop_table broadcasting function 614), c) checking the addition or removal of neighboring nodes ( neighbor node change updating process 616), and d) forming the clusters (clustering process 618)); in response to the reset command, clearing, by the one of the plurality of wireless node devices, a neighbor table that includes a set of previously discovered neighbor wireless node devices (col. 7, lines 32-62: the periodic task 610 performs at least four operations, including: a) checking changes in local sensors and in local node's location (local change updating process 612), b) checking changes in the hop_table to broadcast the update ( hop_table broadcasting function 614), c) checking the addition or removal of neighboring nodes ( neighbor node change updating process 616), and d) forming the clusters (clustering process 618). Also described in col. 9, lines 31-39); and initiating, by the one of the plurality of wireless node devices, a discovery of a set of new neighbor wireless node devices for replacement of the set of previously discovered neighbor wireless node devices, wherein one of the set of new neighbor wireless node col. 8, lines 55-62: The neighbor node change updating process 616 checks for new or removed nodes in order to update the local hop table 230. If a node 110 detects a new neighboring node, for example a node 110x, it initializes the new node 110x by spawning the cluster formation algorithm 140 and sending it all the cluster rules 210 and behavior scripts 230 stored in its memory, thus enabling the new node 110x to join a cluster (Appendix, lines 30-31). Also described in col. 5, lines 20-24).  
Mesarina fails to explicitly disclose the action packet containing an indication of a reset command generated by a host system at a location remote from the monitored location.
However, Ramin teaches an action packet containing an indication of a reset command generated by a host system at a location remote from the monitored location (Fig. 1; col. 8, lines 18-19: Gateways can send commands, status information, or data center relevant information to the network devices).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Mesarina’s method by incorporating the teachings of Ramin, for the purpose of providing a flexible network enabling a specified system to initiate commands.
Regarding claims 2 and 8, Mesarina teaches the method of claim 1, wherein the indication is provided by a bit field in the action packet (col. 11, lines 56-57: The send command creates the packet header with the given attributes).  
Regarding claims 3 and 9, Mesarina teaches the method of claim 1, but fails to explicitly disclose wherein the receiving comprises receiving the action packet from a gateway device.
However, Ramin teaches wherein the receiving comprises receiving the action packet from a gateway device (Fig. 1: gateway 105; col. 8, lines 18-19: Gateways can send commands, status information, or data center relevant information to the network devices).  
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Mesarina’s method by incorporating the teachings of Ramin, for the purpose of providing a flexible network enabling a specified device to initiate commands.
Regarding claims 4 and 10, Mesarina teaches the method of claim 3, but fails to explicitly disclose wherein the receiving comprises receiving the action packet from a gateway device at the monitored location.
However, Ramin teaches wherein the receiving comprises receiving the action packet from a gateway device at the monitored location (Fig. 1; col. 8, lines 18-19: Gateways can send commands, status information, or data center relevant information to the network devices).  
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Mesarina’s method by incorporating the teachings of Ramin, for the purpose of providing a flexible network enabling a specified device to initiate commands.
Regarding claim 7, Mesarina teaches a wireless node device (Figs. 1 and 9: node 110), comprising: a receiver (inherent in nodes) configured to receive an action packet, the action packet containing an indication of a reset command (Figs. 6 and 9; col. 7, lines 32-62: The cluster formation function 250 may be embodied as 600 shown in FIG. 6 to include a periodic task 610 and an aperiodic task 620. The periodic task 610 is responsible for updating local context changes in the node's local hop_table 220 and acting on them, while the aperiodic task 620 is responsible for merging the hop tables 220…  the periodic task 610 performs at least four operations, including: a) checking changes in local sensors and in local node's location (local change updating process 612), b) checking changes in the hop_table to broadcast the update (hop_table broadcasting function 614), c) checking the addition or removal of neighboring nodes ( neighbor node change updating process 616), and d) forming the clusters (clustering process 618)), the wireless node device forming a dynamic wireless network with other wireless node devices, wherein one of the other wireless node devices operates as a wireless relay node device (see Figs. 6 and 9; col. 7, lines 41-48: a) checking changes in local sensors and in local node's location (local change updating process 612), b) checking changes in the hop_table to broadcast the update (hop_table broadcasting function); and a controller (processor 120a) configured to clear, in response to the reset command, a neighbor table that includes a set of previously discovered neighbor wireless node devices (col. 7, lines 32-62: the periodic task 610 performs at least four operations, including: a) checking changes in local sensors and in local node's location (local change updating process 612), b) checking changes in the hop_table to broadcast the update ( hop_table broadcasting function 614), c) checking the addition or removal of neighboring nodes ( neighbor node change updating process 616), and d) forming the clusters (clustering process 618). Also described in col. 9, lines 31-39), and initiate a discovery state to discover a set of new neighbor wireless node devices for replacement of the set of previously discovered neighbor wireless node devices, wherein one of the set of new neighbor wireless node devices is selected for primary communication by the wireless node device (col. 8, lines 55-62: The neighbor node change updating process 616 checks for new or removed nodes in order to update the local hop table 230. If a node 110 detects a new neighboring node, for example a node 110x, it initializes the new node 110x by spawning the cluster formation algorithm 140 and sending it all the cluster rules 210 and behavior scripts 230 stored in its memory, thus enabling the new node 110x to join a cluster (Appendix, lines 30-31). Also described in col. 5, lines 20-24).  
Mesarina fails to explicitly disclose the action packet containing an indication of a reset command generated by a host system at a location remote from a monitored location at which the wireless node device is installed.
However, Ramin teaches the action packet containing an indication of a reset command generated by a host system at a location remote from a monitored location at which the wireless node device is installed (Fig. 1; col. 8, lines 18-19: Gateways can send commands, status information, or data center relevant information to the network devices).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Mesarina’s method by 
Regarding claim 13, Mesarina teaches device of claim 7, wherein the primary communication is wireless communication (col. 3, lines 24-25: wireless sensor nodes).  

Claims 14 – 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ramin et al. (US 8,160,838) in view of Blumenau (US 7,650,376).
Regarding claim 14, Ramin teaches a method, comprising: receiving, by a wireless node device in a sensor network at a monitored location, an action packet containing action information generated by a host system at a location remote from the monitored location (Fig. 1; col. 8, lines 18-19: Gateways can send commands, status information, or data center relevant information to the network devices. Further described in col. 4, lines 7-13: a node is assumed to be an intelligent node configured to receive and analyzing information, taking certain actions as a result of received information, including the storing of received or processed information, modifying at least part of received information. Also described in col. 3, lines 52-57: operating in a wireless configuration… monitor the environment for various environmental conditions), the wireless node device forming a dynamic wireless network with other wireless node devices, wherein one of the other wireless node devices operates as a wireless relay node device (see Fig. 1, col. 4, lines 3-4: moving data packets to and from the network interface of one node to another node across a shared channel).
Ramin fails to explicitly disclose confirming that each wireless node device in a set of previously discovered neighbor wireless node devices in a neighbor table remains 
However, Blumenau teaches confirming that each wireless node device in a set of previously discovered neighbor wireless node devices in a neighbor table remains in proximity to the wireless node device (col. 17, lines 1-28: In addition to identifying a topological path each time that a network site contacts the core server, the core server may find it necessary or desirable to take affirmative action to further develop the topological map by sending an echo request packet ("pinging") to other nodes on the network to determine the topological path between such nodes and the core server node based on the echo response packets that such nodes send back); and designating one of the set of previously discovered neighbor wireless node devices as a selected neighbor wireless node device for primary communication based on the confirmation (col. 17, lines 52-67: it is desirable to identify candidate node servers that are topologically proximate to the client. In general, a method for identifying topologically proximate node servers can make use of whatever information has been accumulated in the topological database (or similar information that can be obtained, e.g., topological paths obtained using a program such as TraceRoute). Once one or more node servers have been identified as sufficiently topologically proximate to the client in accordance with a specified criterion or criteria, the identity of those node server(s) (the candidate node server(s)) is then communicated to the client. (The invention can also be implemented so that the identity of candidate node server(s) is communicated to a node server so that that node server can select appropriate node servers for transmission of the requested content to the client). Also described in col. 18, lines 50-65).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Ramin’s method by incorporating the teachings of Bluemenau, for the purpose of maintaining accurate records of nodes in the topological map and ensuring proper data transmission to nodes.
Regarding claim 15, Ramin teaches the method of claim 14, wherein the action information is provided by a bit field in the action packet (col. 4, line 18: data packet has a header, a payload, and an optional trailer).
Regarding claim 16, Ramin teaches the method of claim 14, wherein the receiving comprises receiving the action packet from a gateway device (Fig. 1: gateway 105; col. 8, lines 18-19: Gateways can send commands, status information, or data center relevant information to the network devices).
Regarding claim 17, Ramin teaches the method of claim 14, wherein the receiving comprises receiving the action packet from a gateway device at the monitored location (Fig. 1; col. 8, lines 18-19: Gateways can send commands, status information, or data center relevant information to the network devices).  
Regarding claim 18, Ramin teaches the method of claim 14, wherein the receiving comprises receiving via wireless communication (col. 3, lines 52-65: operating in a wireless configuration).
Regarding claim 20, Ramin teaches the method of claim 14, wherein the wireless node device supports one or more sensors (col. 3, lines 45-65: wireless sensors).
s 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mesarina and Ramin as applied to claims 1 and 7 above, and further in view of Cline et al. (US 8,072,999).
Regarding claims 6 and 12, Mesarina and Ramin teach the method of claim 1, but fails to explicitly disclose restarting the one of the plurality of wireless node devices.  
	However, Cline teaches restarting the one of the plurality of wireless node devices (col. 16, lines 13, lines 9-13: restart those nodes).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Mesarina and Ramin’s method by incorporating the teachings of Cline, for the purpose of resetting the node.

Allowable Subject Matter
Claims 5, 11 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHONDA L MURPHY whose telephone number is (571)272-3185.  The examiner can normally be reached on Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/RHONDA L MURPHY/Primary Examiner, Art Unit 2462